Citation Nr: 1130406	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, in pertinent part, denied the Veteran's request to reopen his claim for service connection for a lumbosacral spine disability.

The Board granted the Veteran's request to reopen his claim for a low back disability in November 2009, and remanded the reopened claim for additional development.

FINDING OF FACT

There is a nexus between the Veteran's current lumbar spine disability and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability, namely lumbar spine degenerative disc and joint disease, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

An October 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied back trouble of any kind in an accompanying Report of Medical History (RMH).  An October 1970 service discharge examination was negative for any relevant abnormalities and the Veteran again denied back trouble of any kind in an accompanying RMH.  The remaining service treatment records were negative for any complaints, findings or treatment for any back disability.

Service personnel records document that the Veteran served as a security guard in Vietnam from approximately April 1969 to March 1970.

A September 1979 VA examination reflects the Veteran's reports of sustaining a low back injury in August 1969 after jumping from a high cliff to a low cliff while on patrol in Vietnam.  He felt severe pain and stiffness in the lower back and had to be assisted to the emergency room but never had X-rays.  He had experienced lower back discomfort since that time with increased pain in weather changes.  A physical examination of the spine revealed a normal bony landmark and curvature.  There was a mild muscle spasm in the paravertebral muscles of the lumbosacral spine.  

An accompanying lumbar X-ray revealed sclerotic changes involving the inferior articular surface of L-5 and superior articular surface of S-1 with moderate narrowing of the lumbosacral space, consistent with traumatic or degenerative arthritis.  Following this examination, a diagnosis of chronic sprain of the lower back, lumbosacral area, was made.

A July 1980 VA examination found a normal back.

In a May 2005 statement the Veteran's father noted that the Veteran had had chronic back pain since returning from Vietnam.

The Veteran's wife indicates in a May 2005 statement that she had met him in December 1983, and that they married in approximately July 1984.  He told her that he injured his lower back while on patrol in Vietnam prior to being married.  His symptoms included constant back pain that radiates into his legs, stiffness, aching and diminished motion in the time they have known him.

A July 2005 VA private X-ray found considerable low lumbar degenerative disease.

An August 2005 private lumbar magnetic resonance imaging (MRI) scan reveals lumbar spondylosis, particularly involving L4-5 and L5-S1, without lateralizing disc protrusion or spinal stenosis.

In an October 2005 letter C.B., the Veteran's commanding officer in Vietnam, recalled that the Veteran had been injured while patrolling.  He had either slipped or jumped from higher to lower rocks, injuring himself.

In a March 2006 statement, the Veteran's wife indicates that the Veteran has had back symptoms for as long as she has known him.  His father had told her that the Veteran was injured while on patrol in Vietnam.

A March 2007 VA lumbar X-ray found degenerative disc disease of the lower lumbar area.

An October 2007 VA orthopedic examination reflects the Veteran's reports of falling from a high cliff to a low cliff, landing on a rock, in Vietnam.  He was treated at a field hospital and returned to duty after two weeks.  He has experienced back symptoms since that time with intermittent remissions.  

The examiner noted that the Veteran could not rotate or laterally flex, but that he was able to sit greater than 90 degrees and extend his legs while sitting, which reproduced 90 degree or greater flexion of the lumbar spine if standing.  Rotational movements viewed in non-examination movements were greater in range of motion degrees than during the official examination.  

It was the examiner's opinion that the Veteran was able to perform greater range of motion to the lumbar spine than was observed during the examination, especially in view of his reports of having sexual intercourse which required more range of motion of the lumbar spine than that reviewed during the examination.  There was no also no pain or spasms to the lumbar spine muscles on palpation.  

Following this examination and a review of the Veteran's service treatment records, private treatment records and VA treatment records, a diagnosis of degenerative disc disease of the lumbar spine was made.  The examiner opined that the Veteran's lumbar spine disability was not caused by or a result of his service as there was no treatment for such a condition during service and the Veteran denied back trouble at discharge.  There was also no documentation of a lumbar spine disability until 1998 and a July 1980 examination had found a normal back.

A May 2010 VA orthopedic examination reflects the Veteran's reports of progressively worsening lumbar pain and limitation of movement following an injury during service.  Physical examination reveals reduced lumbar range of motion with pain on active range of motion.  An accompanying lumbar X-ray reveals degenerative disc disease.  Following this examination and a review of the Veteran's claims file, a diagnosis of lumbar spine degenerative disc and joint disease was made.  

The examiner opined that it was at least as likely as not that this disability was caused by service as records were not always kept on injuries not requiring hospitalization during wartime and the statement from C. B. should be considered.  The 1979 X-ray documenting low back pain and arthritis within ten years of discharge demonstrates that he had been having these "problems for a while."

In a December 2010 letter C.B. again stated that the Veteran injured his back while on patrol in Vietnam after attempting to jump from one boulder to another.  He had to be carried back to the compound due to back pain.

Analysis

The Veteran has a current disability as he has been diagnosed with a variety of lumbar spine disorders, including lumbar degenerative disc and joint disease.  His reports of injuring his back while on patrol in Vietnam are consistent with the time, place and circumstances of his service and have been confirmed in letters submitted from his commanding officer.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In order for the Veteran's current lumbar spine disability to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; Shedden and Hickson, both supra.

The October 2007 VA orthopedic examiner declined find a link between the Veteran's lumbar spine disability and service, noting that there was no clinical evidence of such a disability until 1998.  However, the claims file contains a September 1979 VA lumbar X-ray which was consistent for traumatic or degenerative arthritis.  The October 2007 VA orthopedic examination is inadequate as the examiner based his opinion on an inaccurate factual premise, i.e., the absence of clinical evidence of a lumbar spine disability until 1998.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This opinion is therefore afforded little, if any, weight.  

In contrast, the May 2010 VA orthopedic examiner found a nexus between the Veteran's current lumbar spine disability and service based upon the credible reports of an in-service injury and the findings of the 1979 lumbar spine X-ray.  This opinion was provided with a full rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, the Veteran and his father's reports regarding a continuity of symptomology are credible.  

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability, namely lumbar spine degenerative disc and joint disease, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability, namely a lumbar spine degenerative disc and joint disease, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


